 504DECISIONSOF NATIONALLABOR RELATIONS BOARDRaymond Buick,Inc.andLocal 259, United AutomobileAerospace& ,Agricultural ImplementWorkers ofAmericaand AmalgamatedLocalUnion 355Party tothe ContractAmalgamated[Local Union 355andLocal 259,United'Automobile,Aerospace&AgriculturalImplementWorkersofAmericaandRaymond Buick,Inc. Partyto the ContractRaymond Buick,Inc.andMichaelAnzalone JCases29-CA-731, 29-CB-259, and 29-CA-773May 18, 1970SUPPLEMENTAL DECISION AND AMENDEDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 17, 1968, the Board issued its Decisionand Order' in the above-entitled proceeding in whichitfound Respondent-Employer in violation of Section8(a)(1),(2), and (3) of the Act, and Respondent-Unionin violation of Section 8(b)(1)(A) and (2) of the Act.The Board, adopting the Trial Examiner's RecommendedOrder, ordered,inter alia,that the Company and theUnion, jointly and severally, reimburse all employeesfor all initiation fees, dues, and other moneys unlawfullycollected from them pursuant to the nullified contractand checkoffauthorizations.The Company and theUnion filed exceptions specifically directed to that por-tion of the Order. We have reexamined the originalDecision and Order, as well as the entire record inthe case, and conclude there is merit in Respondents'exceptions. The Trial Examiner found, and the recordshows, that the union authorization cards signed byemployees James Pharo, James Richardson, ClarenceMerritt, Raymond Merritt, William Maas, and RobertLapple were obtained without supervisory influence orcoercion-and prior to the Company's unlawful recogni-tion of the Union. In light of our past decisions holdingthat such reimbursement be limited to those employeeswhose payments are shown to have been made undercoercion,2 the remedy hereinbefore ordered is inappropri-ate as to the aforementioned employees. We shall amendthe order accordingly. ,AMENDED ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard amends its Order of December 17, 1968, as fol-lows:173 NLRB No. 199.Meyers Brosof Missouri, 151 NLRB 889, 890-891;Lunardi CentralDistributingCo ,161NLRB 1443, 1445,MrWicke LtdCo , 172NLRB No 181, in The Remedysection of that Decision,see also,LiancoContainer,173NLRB No 219,Cen-Vi-Ro Pipe Corp ,180NLRB No 691.Delete paragraph A., 2(b) of the Board's Orderand substitute the following: ,"(b) Reimburse the present and former employeesfor all initiation fees, dues, and other moneys theyhave been unlawfully required to pay AmalgamatedLocal 355 by reason of Raymond Buick's enforcementof its agreement of September 12, 1966, with Amalgamat-ed Local 355 or the checkoff authorizations executedby employees and former employees in favor of Amalga-mated Local 355, with the exception of the followingemployees: James Pharo, James Richardson, ClarenceMerritt, Raymond Merritt, William Maas, and RobertLapple. The reimbursement shall be made as providedin the section of the Trial Examiner's Decision entitled"The Remedy," and Raymond Buick shall be jointlyand severally liable therefore with Amalgamated Local355. "2.Delete paragraph B., 2(a) and substitute the follow-ing:I"(a) Reimburse the present and former employeesofRaymond Buick for all initiation fees, dues andother moneys unlawfully exacted from them by reasonof Amalgamated Local 355's agreement with RaymondBuick, dated September 12, 1966, or of the checkoffauthorizationsexecuted by employees and formeremployees in favor of Amalgamated Local 355, withthe exception of the following employees: James Pharo,James Richardson, Clarence Merritt, Raymond Merritt,William Maas, and Robert Lapple. The reimbursementshall be made as provided in the section of the TrialExaminer's Decision entitled "The Remedy," and Ray-mond Buick shall be jointly and severally liable thereforewith Amalgamated Local 355."3.The fifth indented paragraph of Appendix A isamended to read as follows:WE WILL reimburse our present and formeremployees (with the exception of the followingemployees: James Pharo, James Richardson, Clar-ence Merritt, Raymond Merritt, William Maas, andRobert Lapple) for all initiation fees, dues, andother moneys exacted from them under the agree-ment of September 12, 1966, with Local 355 orunder any checkoff authorizations executed by themin favor off Local 355, plus interest thereon at6 percent, being jointly and severally liable thereforwith Local 355.4.The fourth indented paragraph'of Appendix B isamended to read as follows:WE WILL reimburse the present and formeremployees (with the exception of the followingemployees: James Pharo, Jaines Richardson, Clar-ence Merritt, Raymond Merritt, William Maas, andRobert Lapple) of Raymond Buick for all initiationfees, dues, and other moneys exacted from themunder the agreement of September 12, 1966, withRaymond Buick or under any checkoff authoriza-tions they have executed in our favor, plus interestthereon at 6 percent, being jointly and severallyliable therefor with Raymond Buick.182 NLRB No. 71